The judgment of the court was pronounced by
Slidell, J.
This is an action by a married woman to annul an authentic act executed in March, 1849, whereby she transferred to the defendant her interest in the estate of her deceased father. The consideration stated in the act is : 1. That the defendant had at different times advanced to the plaintiff a quantity of goods and articles of divers kinds, which she acknowledges, in the act, she had employed for her personal use and the support of her family. 2. That the defendant had, on the 31st March, 1848, paid to Jl. Laban a promissory note made by her husband in 1847, being for the first installment of the price her husband had bound himself to pay for a negress slave and her child, which the plaintiff acknowledged she had in her possession, and which she needed for the use of herself and family. And lastly, that the defendant, in July 1847, received another promissory note of her husband, being for value received in inerchandise, which the plaintiff acknowledged to have used for herself and family. The act obligated the defendant to surrender to the plaintiff any surplus there might be after applying the money which might be realized from the interest assigned to the payment of the enumerated debts.
Mrs. Provost does not appear to be separated in property from her husband. All the debts were, in their origin, debts of the community. The credit was given expressly to the husband in the case of the two last items, and there is nothing but the wife’s acknowledgment in the act to show that the goods mentioned in the first item were furnished to her. The act itself does not purport to declare that they were given upon her separate credit. Under the evidence, there is no doubt that the assignment was an attempt to apply the separate property of the wife to the payment of debts of the husband, which the law forbids. C. C. 2412. See also Patterson v. Thayer, and the cases there cited.
The judgment of the district court is therefore affirmed, with costs.